DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered. Claims 1/10/2022 are pending in the application with claims 1 and 14 being amended, claims 2-3, 13, 21-24, and 26 are previously presented, claims 4 -12 are originally presented, claims 14-20 are withdrawn, claim 25 is canceled, and claims 27-29 are new. 

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 01/10/2022, with respect to the rejection(s) of claims 1-7, 9-13, and 24-25 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection of 35 U.S.C. §102 is made in view of Shtul et al (US Patent No. 9895483) hereinafter Shtul.
Regarding claim 1, Shtul discloses a colon cleaning system (Fig. 4F device 10F) comprising: a vacuum source (Fig. 2C vacuum source 1443); and a pipe (Fig. 4E housing 5) having a vacuum lumen (Fig. 4F exhaust conduit 1F), said pipe (Fig. 4E housing 5) configured for positioning outside a colonoscope (Fig. 4F endoscope optic 4), alongside (Fig. 4F) a working channel (Fig. 4F channel within endoscope optic 4) of the colonoscope (Fig. 4F endoscope optic 4); a tube (see annotated Fig. 4F) extending within said vacuum lumen (Fig. 4F exhaust conduit 1F); said pipe  (Fig. 4E housing 5) connected to said vacuum source (Fig. 2C vacuum source 1443) for evacuating at least one of fecal matter and fluid from a colon under vacuum ([column 9 lines18-21] “…vacuum optionally being applied from source 1443 and creating a pressure differential which causes materials in conduit 128 to flow toward its proximal end and out of the body.”); said tube (see annotated Fig. 4F) within said pipe (Fig. 4E housing 5) dimensioned for insertion and delivery of a tool (Fig. 4F driving device embodied as a rotatable brush 105) into the colon ([column 14 lines 62-64] “In general, in some embodiments each driving device is free to rotate within its lobe and/or may be free to independently advance and retract within its lobe…”) through said tube (see annotated Fig. 4F); and a vacuum regulator ([column 8 lines 60-62] “…vacuum source 1443, also optionally controlled by a valve commanded by controller 200) positioned at a proximal portion (Fig. 2C near reference number 1443) of said tube (see annotated Fig. 4F), said vacuum regulator configured to reduce or prevent application of vacuum to said tube (see annotated Fig. 4F) while vacuum is applied to said pipe (Fig. 4E housing 5)  from said vacuum source (Fig. 2C vacuum source 1443).

    PNG
    media_image1.png
    307
    598
    media_image1.png
    Greyscale

	Please see the rejections under 35 U.S.C. §103 below. 

Claim Objections
Claim 8 is objected to because of the following informalities:  the term “guidewire” is spelled differently in lines 2 and 3.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  the examiner is interpreting the term “said system,” in line 3,to refer back to claim 1 of “a colon cleaning system.” It is suggested to amend the term to ‘said colon cleaning system.’ Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the control" in 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10, and 24 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shtul et al (US Patent No. 9895483) hereinafter Shtul.
Regarding claim 1, Shtul discloses  A colon cleaning system (Fig. 4F device 10F) comprising: 
a vacuum source (Fig. 2C vacuum source 1443); and 
a pipe (Fig. 4E housing 5) having a vacuum lumen (Fig. 4F exhaust conduit 1F), said pipe (Fig. 4E housing 5) configured for positioning outside a colonoscope (Fig. 4F endoscope optic 4), alongside (Fig. 4F) a working channel (Fig. 4F channel within endoscope optic 4) of the colonoscope (Fig. 4F endoscope optic 4); 
a tube (see annotated Fig. 4F) extending within said vacuum lumen (Fig. 4F exhaust conduit 1F); 
said pipe  (Fig. 4E housing 5) connected to said vacuum source (Fig. 2C vacuum source 1443) for evacuating at least one of fecal matter and fluid from a colon under vacuum ([column 9 lines18-21] “…vacuum optionally being applied from source 1443 and creating a pressure differential which causes materials in conduit 128 to flow toward its proximal end and out of the body.”); 
said tube (see annotated Fig. 4F) within said pipe (Fig. 4E housing 5) dimensioned for insertion and delivery of a tool (Fig. 4F driving device embodied as a rotatable brush 105) into the colon ([column 14 lines 62-64] “In general, in some embodiments each driving device is free to rotate within its lobe and/or may be free to independently advance and retract within its lobe…”) through said tube (see annotated Fig. 4F); and 
a vacuum regulator ([column 8 lines 60-62] “…vacuum source 1443, also optionally controlled by a valve commanded by controller 200) positioned at a proximal portion (Fig. 2C near reference number 1443) of said tube (see annotated Fig. 4F), said vacuum regulator configured to reduce or prevent application of vacuum to said tube (see annotated Fig. 4F) while vacuum is applied to said pipe (Fig. 4E housing 5)  from said vacuum source (Fig. 2C vacuum source 1443).

    PNG
    media_image1.png
    307
    598
    media_image1.png
    Greyscale

	Regarding claim 2, Shtul discloses the system according to claim 1, wherein said vacuum regulator comprises a valve ([column 8 lines 60-62] “…vacuum source 1443, also optionally controlled by a valve commanded by controller 200).
	Regarding claim 3, Shtul discloses the system according to claim 1, wherein said vacuum regulator is positioned at an entrance (Fig. 2C proximal end of conduit 128 near reference number 1443) to said tube (see annotated Fig. 4F).
	Regarding claim 6, Shtul discloses the system according to claim 1, wherein said pipe (Fig. 4E housing 5) is configured for providing vacuum from said vacuum source (Fig. 2C vacuum source 1443) simultaneous with delivery of a tool (Fig. 4F driving device embodied as a rotatable brush 105)  through said tube (see annotated Fig. 4F, [column 5 lines 42-55] “…a cleaning device insertable in an intestine having an evacuation conduit which comprises a first distal opening and a matter transportation mechanism, characterized in that said conduit further comprises additional openings by which fluid from within said intestine may enter said conduit when drawn therein by a vacuum within said conduit.”).
	Regarding claim 10, Shtul discloses the system according to claim 1, further comprising the colonoscope (Fig. 4F endoscope optic 4), with said pipe (Fig. 4E housing 5)  positioned along the working channel (Fig. 4F channel within endoscope optic 4) of said colonoscope (Fig. 4F endoscope optic 4).
	Regarding claim 24,Shtul discloses the system according to claim 1, wherein said vacuum regulator is manually operated or automatically operated by a controller of said system ([column 8 lines 60-62] “…vacuum source 1443, also optionally controlled by a valve commanded by controller 200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shtul in view of Suzuki (US Patent No.: 6068603) hereinafter Suzuki.
Regarding claim 4, Shtul is silent as to wherein said tube is rigid. 
However Suzuki, in the same field of endeavor, teaches wherein said tube (snare pipe 18 which forms part of the tube is formed of a hard resin, Col. 7, Lines 7-11). 
It would have obvious to one skilled in the art before the time of the invention to have said tube be rigid to gain the benefit of the tube having superelasticity ([Col. 7 lines 7-11]). 
Regarding claim 5, Shtul is silent as to wherein said tube is stiffer then said pipe.
However Suzuki, in the same field of endeavor, teaches wherein said tube (snare pipe 18 is formed of a hard resin, Col. 7 lines 7-11) is stiffer then said pipe (outer tube 11 of the pipe is formed of a material which is flexible, Col. 6 lines 14-20). 
It would have been obvious to one skilled in the art before the time of the invention to have said tube be stiffer then said pipe to gain the benefit of reinforcement but still have “sufficient strength against compression or tension” ([Col. 6 lines 14-27]). 
Regarding claim 7, Shtul is silent as to further comprising a tool configured for removing a polyp from the colon and said tool is sized for insertion through said tube. 
However Suzuki, in the same field of endeavor, teaches a tool (Figs. 4A-4D snare 14, 16a) configured for removing a polyp from the colon, said tool (Figs. 4A-4D snare 14, 16a) size for insertion through said tube (Figs. 4A-4D snare pipe 18). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further comprise a tool configured for removing a polyp from the colon and is sized for insertion through said tube to have the benefit of obtaining “…living tissue…[being]…sampled in a reliable manner without greatly damaging the wall of the forceps channel or mucous membrane of the patient’s body” [Col. 3 lines 62-67]. 
Regarding claim 9, Shtul is silent as to wherein said tube is formed of plastic. 
However Suzuki, in the same field of endeavor, teaches wherein said tube (snare pipe 18) is formed of plastic ([Col. 7 lines 7-11] “…snare pipe 18 may be formed of a relatively hard resin such as…polycarbonate…”). 
Regarding claim 11, Shtul is silent as to wherein said vacuum source comprises a vacuum motor. 
However Suzuki, in the same field of endeavor teaches wherein said vacuum source comprises a vacuum motor ([Col. 6 lines 3-10] “The suction means 6 may be an electrically driven pump…”).
Regarding claim 13, Shtul is silent as to wherein said vacuum regulator prevents application of vacuum to said tube while a tool is delivered through said tube (the regulator member prevents vacuum with the tube regardless if a tool is present in the tube, Col. 8 lines 58-64). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shtul in view of Suzuki in further view of  Lind (US Patent No. 5820630) hereinafter Lind.
Regarding claim 8, Shtul in view of Suzuki are silent as to further comprising a guidewire sized for insertion through said tube, said tool configured to be passed over said guide wire. 
However Lind, in the same field of endeavor, teaches advancing of a surgical instrument such as a medical forceps, for obtaining biopsy samples or grasping objects shown in Fig. 1. The forceps are guided to a location within a body cavity by advancing the forceps over a guidewire ensuring proper positioning of the forceps with a body cavity (Col. 1 lines 60-64). 
It would have been obvious to one skilled in the art before the time of the invention to provide the medical instrument of Shtul in view of Suzuki with the guidewire of Lind enabling the medical instrument to be advanced over the guidewire to ensure proper positioning of the medical instrument within a body cavity. 

Claims 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Shtul in view of Akiba (US Patent No. 6117070) hereinafter Akiba, and Stokes et al (US Patent App. Pub. No.: 2007/0232850) hereinafter Stokes. 
Regarding claim 21, Shtul teaches the medical instrument (1) can be inserted through a working channel of an endoscope but does not teach the medical instrument is inserted outside an endoscope and along a working channel of the endoscope. 
Stokes teaches an endoscope assembly comprising an endoscope (20), an ancillary device (30) and an ancillary attachment device (10) for mounting the ancillary device to an outer surface of the endoscope. The ancillary attachment device comprises a plurality of segments (10a-e, Fig. 1 A) that surround the endoscope and ancillary device to prevent movement between the endoscope and ancillary device. Stokes teaches the ancillary device can be an accessory channel, tube, or sleeve, an indwelling tube or feeding tube, and surgical tools such as graspers, snares, etc. (Par. 21). 
It would've been obvious to one of ordinary skill in the art at the time of the invention to modify the medical instrument (1) of Suzuki to include the endoscope (20) and ancillary device (10) of Stokes enabling the medical instrument of Suzuki to be inserted with an endoscope, while preventing movement between the medical instrument and endoscope due to the medical instrument being attached to the instrument to move with respect to the endoscope aid the surgeon's ability to control the medical instrument and maintain the medical instrument within a field of view of the imaging capabilities of the endoscope (Par. 60). 
Stokes does not expressly teach said colonoscope comprises a cap positioned at an opening of said colonoscope, said cap defining an orifice sized to fit closely around a too! inserted therethrough. 
Akiba teaches an endoscope (1, Figs. 1, 3) comprising a suction passage (16a), an instrument channel (14) and an entrance passage (15) which form a Y-junction within a handle (2) of the endoscope. The suction passage (16a) provides suction to the instrument channel (14) and the entrance passage (15) enables surgical tools to be inserted within the instrument channel (14). Akiba further teaches a plug device (20, cap, Fig, 4) fitted to an opening of the instrument entrance passage (15). The plug device (20) comprises an outer shell member (21) formed of a rigid material and is configured to threadably engage an opening of the entrance passage (15). A pressure relief member (26) is removably fitted within the outer shell member and a connecting member (22) is attached to an exterior of the outer shell member. The connecting member (22) comprises a valve member (23) which connects to an opening of the pressure relief member (26), the valve member including a slit (25) biased to a closed configuration but can elastically deform to accommodate a treatment instrument and seal about the treatment instrument. The valve member (23) helps to prevent body fluids and contaminants from exiting t11e instrument channel (Figs. 3, 4).
It would have been obvious before the effective filing date of the claimed invention to modify the endoscope of Stokes with the Y-junction and plug body (20) of Akiba enabling suction and surgical instruments to be inserted through the same working channel within the endoscope via the Y -junction and further preventing backflow of fluids and debris within the instrument channel (14) from exiting the entrance passage (15) due to the plug body disposed at an opening of the entrance passage. 
Regarding claim 21, Akiba teaches wherein said colonoscope is shaped with a Y-junction and said opening (via opening of entrance passage 15, Fig. 3) is of a side branch of said Y-junction (Fig. 3). 
Regarding claim 23, Akiba teaches wherein said cap comprises a base section (21) and a removable section (23), and wherein when the removable section is removed, vacuum is relieved (vacuum is capable of being relieve when the valve member is removed since vacuum can escape from the opening of the entrance passage (15), Figs. 3,4).


Claims 27-29 rejected under 35 U.S.C. 103 as being unpatentable over Shtul in view of Nitsan et al. (WO2009125387) hereinafter Nitsan. 
Regarding claim 27, Shtul is silent as to wherein said application of vacuum to said pipe and operation of said tool are performable independently of each other. 
However Nitsan, in the same field of endeavor, teaches wherein said application of vacuum to said pipe and operation of said tool are performable independently of each other ([Page 53, first full paragraph] “Vacuum system 35 may be operated such that the aspiration forces are repeatedly turned on and off, thereby creating rapid pressure changes enabling aggregations of solid debris to advance proximally in a step-wise manner.” [page 53-54, last paragraph on page 53] “In addition to the vacuum forces and the side jets used for irrigating the fecal debris inside the working channel (as described hereinabove) , additional mechanisms may be employed in order to apply mechanic forces to the solid debris. One example of such a mechanism is shown in Figs. 25A to 25C. This mechanism will apply a mechanical force on the feces and debris and will push the debris backwards. Such a mechanism is possible as long as the friction forces applied on the blades 25b correlate with the moment applied on the shaft 25s from the exterior without reaching plastic deformation.”). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Shtul with the teachings of Nitsan to have the application of vacuum to said pipe and operation of said tool to be performed independently of each other gain the benefit of “creating rapid pressure changes enabling aggregations of solid debris” [page 53]. 
Regarding claim 28,  Shtul is silent as to wherein said vacuum is applied to said pipe and said vacuum is also applied to said tube. 
However Nitsan, in the same field of endeavor, teaches wherein said vacuum is applied to said pipe and said vacuum is also applied to said tube [page 53-54, last paragraph on page 53] “In addition to the vacuum forces and the side jets used for irrigating the fecal debris inside the working channel (as described hereinabove) , additional mechanisms may be employed in order to apply mechanic forces to the solid debris. One example of such a mechanism is shown in Figs. 25A to 25C. This mechanism will apply a mechanical force on the feces and debris and will push the debris backwards. Such a mechanism is possible as long as the friction forces applied on the blades 25b correlate with the moment applied on the shaft 25s from the exterior without reaching plastic deformation.”).
Regarding claim 29, Shtul is silent as to wherein, when vacuum is applied to said pipe and said vacuum regulator prevents or reduces application of said vacuum to said tube, said tool is advanceable or retractable within said tube. 
However Nitsan, in the same field of endeavor discloses wherein, when vacuum is applied to said pipe and said vacuum regulator prevents or reduces application of said vacuum to said tube, said tool is advanceable or retractable within said tube ([Page 53, first full paragraph] “Vacuum system 35 may be operated such that the aspiration forces are repeatedly turned on and off, thereby creating rapid pressure changes enabling aggregations of solid debris to advance proximally in a step-wise manner.” [page 53-54, last paragraph on page 53] “In addition to the vacuum forces and the side jets used for irrigating the fecal debris inside the working channel (as described hereinabove) , additional mechanisms may be employed in order to apply mechanic forces to the solid debris. One example of such a mechanism is shown in Figs. 25A to 25C. This mechanism will apply a mechanical force on the feces and debris and will push the debris backwards. Such a mechanism is possible as long as the friction forces applied on the blades 25b correlate with the moment applied on the shaft 25s from the exterior without reaching plastic deformation.”).
Allowable Subject Matter
As previously stated, claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795